internal_revenue_service number release date index number ------------------------- --------------------------------------- ----------------- in re ------------------ --------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number --------------------- refer reply to cc intl b6 plr-102292-08 date date taxpayer parent de date date date date year year x legend ----------------- ------------------------ --------------------------------------- ----------------------- --------------------- ------------------------- ---------------------- ------- ------- ---- products ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ accounting firm law firm ------------------------------ -------------- dear ------------- this responds to your letter dated date requesting a ruling that taxpayer be permitted an extension of time under sec_301_9100-3 to file form 4876-a including the shareholders’ consent statement in accordance with temp sec_1_921-1t and sec_1_992-2 to be effective as of date plr-102292-08 the rulings given in this letter are based on facts and representations submitted by taxpayer and accompanied by a penalties of perjury statement this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer is a domestic_corporation wholly owned by parent a domestic limited_liability_company treated as a partnership for u s federal tax purposes taxpayer has no employees and was intended to be treated as an interest charge domestic_international_sales_corporation disc since its inception parent has approximately x partners and also wholly owns de a limited_liability_company that is treated as a disregarded_entity for federal_income_tax purposes taxpayer uses a calendar taxable_year accounting firm is a certified public accounting firm that has performed tax compliance and audit work as well as some tax planning for several entities related to taxpayer in year or year accounting firm recommended that it would be advantageous for tax reasons for parent to form a disc to which de would pay commissions with respect to its sales of products to foreign customers de’s vice president and treasurer conferred with legal counsel from law firm on the issue of forming a disc and requested that law firm incorporate taxpayer law firm understood that its engagement was limited to incorporating taxpayer de and parent assumed that accounting firm would advise them concerning any_tax requirements or other tax issues related to the formation of taxpayer or its qualification as a disc however accounting firm understood that its engagement with taxpayer was limited to tax compliance work consequently neither taxpayer nor either of its outside advisors filed form 4876-a election to be treated as an interest_charge_disc within days after the beginning of taxpayer’s first taxable_year as required by temp sec_1_921-1t even though form 4876-a was not timely filed taxpayer represents that it intended all along to qualify as a disc and that it reasonably believed that it could operate as a disc on date taxpayer received a notice from the service stating that the service had no record that taxpayer filed form 4876-a as a result of receiving this notice taxpayer became aware for the first time that it needed to file form 4876-a to make a valid election to be a disc and that neither of its advisors filed form 4876-a on its behalf nor advised it to file the form as a precautionary measure taxpayer filed a protective form 4876-a so that it would be treated as a disc for its taxable_year beginning date in the event that it cannot be treated as a disc for its first taxable_year ie two years earlier plr-102292-08 taxpayer has requested a ruling that grants the following an extension of time to file a form 4876-a within days from the date such ruling is issued so that it will be treated as a disc for its first taxable_year effective date and permission to withdraw the protective form 4876-a it filed for its taxable_year beginning date if it receives a favorable ruling granting an extension of time to file form 4876-a for its first taxable_year law sec_992 provides that an election by a corporation to be treated as disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing disc status must file form 4876-a a corporation electing to be treated as a disc for its first taxable_year shall make its election within days after the beginning of that year temp sec_1_921-1t the rules contained in sec_1 a b and b shall apply to the manner of making the election and the manner and form of representing shareholder consent to the election id sec_1_992-2 provides that except as otherwise provided in paragraphs b and c of that section the election to be treated as a disc shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form_4876 when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue plr-102292-08 ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interest of the government the election described in temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election and shareholder consent statements required under temp sec_1_921-1t and sec_1_992-2 for its taxable_year beginning date in addition we believe that if taxpayer makes a later-executed election in accordance with this ruling that is effective on date taxpayer’s earlier-executed but later-effective protective_election must properly be viewed either as having never been legally effective in the first place or as redundant under either view taxpayer need not withdraw its protective_election the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election to submit shareholder consent statements or to claim disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be associated with the election and shareholder consent statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that written determinations may not be used or cited as precedent except a sec_1 taxpayer provided no precedential authority for the proposition that taxpayers may withdraw disc elections in a manner other than the revocation procedures set forth in sec_1_992-2 we provide no opinion whether taxpayers may withdraw disc elections in the manner requested by taxpayer plr-102292-08 expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being furnished to your authorized representatives sincerely ______________________________ christopher j bello chief branch office of associate chief_counsel international cc
